MEMORANDUM OPINION
                                          No. 04-11-00703-CR

                                       Erica Dawn HAYWOOD,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR4672
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 26, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant has filed a notice of appeal seeking to appeal the trial court’s order determining

appellant to be incompetent to stand trial. On September 28, 2011, we ordered appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction.              Our order noted

“[n]either the state nor the defendant is entitled to make an interlocutory appeal” of the trial

court’s competency determination. TEX. CODE CRIM. PROC. art. 46B.011; Queen v. State, 212
S.W.3d 619 (Tex. App.—Austin 2006, no pet.).              Appellant did not respond to our order.
                                                                                 04-11-00703-CR


Because we lack jurisdiction to consider this interlocutory appeal, the appeal is dismissed for

lack of jurisdiction.

                                                          PER CURIAM

DO NOT PUBLISH




                                             -2-